OPINION OF THE COURT
SHAPIRO, J.
This Court recently reviewed a similar factual situation in State v. Altamirano, 15 Fla. Supp.2d 97 (11th J.C. 1986). The Court concluded *192that, based on existing case law, no right to counsel exists in situations such as that presented to this Court for consideration. With due respect to my learned colleague who dissents from this opinion, we are not concerned with findings by the trial judge on the issue of what eflbrts were made to contact the attorney. In addition, in a situation such as exists in alcohol-related arrests, a balance test must be applied. A fundamental fairness requirement should not override the rights of society to be free from individuals driving under the influence of alcohol on our roadways. To wait until a suspected impaired person has contacted his attorney might mean that the evidence is diluted.
Based on the foregoing, the actions of the trial court were incorrect. The Order granting the Motion to Suppress is reversed and the matter remanded for further consideration.